IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

JEREMY EUGENE THOMAS,

              Appellant,

v.                                                      Case No. 5D17-2592

STATE OF FLORIDA,

              Appellee.
                                         /

Opinion filed April 27, 2018

Appeal from the Circuit Court
for Volusia County,
Raul A. Zambrano, Judge.

James S. Purdy, Public Defender, and
Glendon George Gordon, Jr., Assistant
Public Defender, Daytona Beach, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee,  and     Rebecca  Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


                               ON CONFESSION OF ERROR

PER CURIAM.

       Pursuant to the State’s Confession of Error, we remand this matter to the trial

court for the entry of a nunc pro tunc written order of competency. See Mullens v. State,

197 So. 3d 16, 37-38 (Fla. 2016).
     REMANDED.


ORFINGER, EVANDER, and LAMBERT, JJ., concur.




                                   2